*309DISSENTING OPINION.
LuRton, O. J.
I am constrained to dissent. "While § 2739 enumerates the persons entitled to the lien, yet §2740 extends the lien to “all persons doing any part of the work.” There is no limitation by enumeration. If the complainant did “ any part of the work,” he is within the extension of the Act. Neither is there any limitation, to those doing actual manual work, as the laying of brick, the joining of wood, the cutting of stone. The “boss,” or “foreman,” under a contractor, or subcontractor, whose business it was to oversee and direct the labor of others, would be secured as a person “ employed by such contractor,” etc., and entitled to the benefit of the lien just as much as a carpenter, brick-layer, or hod-carrier, though he did not personally do any of these things. The architect employed to draw plans, and supervise the erection of the building, is a person doing “a part of the work,” just as clearly as the laborer whom he supervises.- The proof shows that Thompson personally, by day and by night, supervised this work, and 1 think him within the statute.